Citation Nr: 0032129	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-10 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
back, left knee, right knee, and bilateral eye disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active Navy service from March 1963 to March 
1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office that 
denied reopening the claims of entitlement to service 
connection for disabilities of the back, knees, and eyes.  
The veteran now resides in the jurisdiction of the 
Albuquerque, New Mexico VA Regional Office.  


REMAND

Before the Board can determine whether new and material 
evidence has been submitted to reopen the claims, the VA 
should make reasonable efforts to associate the veteran's 
missing Army service department and medical records with the 
claims folder.  Although the claims folder includes the 
veteran's Navy records, Form DD 214 and lay statements 
indicate that the veteran served six months of active duty 
and over two years of inactive duty with the Army National 
Guard before enlisting in the Navy in March 1963.  In June 
1963, he reported having difficulty with his back and neck on 
several occasions during Army service, and he even claimed 
that he dislocated his neck while jumping into a foxhole.  
This case must be remanded to allow the VA to make reasonable 
efforts to associate the veteran's Army service department 
and medical records with the claims folder or to confirm that 
the Army records are unavailable.  Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); Jolly v. Derwinski, 1 Vet. App. 37 
(1990).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should attempt to verify the 
veteran's periods of military service and 
make reasonable efforts to secure the 
veteran's Army service department and 
medical records through official 
channels.  Whenever the Secretary 
attempts to obtain records from a Federal 
department or agency, the efforts to 
obtain those records shall continue until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile. 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the foregoing requested 
development has not been completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims based on the 
entire evidence of record.  All pertinent 
laws, regulations, and Court decisions 
should be considered.  If the veteran's 
claims remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



